Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
Claims 59, 40, 64 are objected to because of the following informalities:  
In claim 59, “wherein the first accessory component further comprises a second mating mechanism disposed at the second end, where the second end is opposite to the first end; and a second accessory component configured to detachably attach to the second end of the first accessory component by way of the second mating mechanism” are not found support in the SPEC/drawing. Based on Applicant’s argument filed on 6/28/22, there should have a separate mating mechanism and also another accessory. However, the elected embodiment doesn’t have these feature. Examiner would like to remind Applicant that if the claim limitations are belong to non-elected embodiment, the associate claims will be withdrawn from consideration. Further clarification is required. 
In claim 40, “the second accessory type comprises a grip accessory” are not found support in the SPEC/drawing. Based on Applicant’s argument filed on 6/28/22, Applicant failed to show where the “grip accessory” in the SPEC/drawing. In addition, the elected embodiment doesn’t have these feature. Examiner would like to remind Applicant that if the claim limitations are belong to non-elected embodiment, the associate claims will be withdrawn from consideration. Further clarification is required.  
In claim 64, “the grip accessory comprises a button in the form of an end cap” are not found support in the SPEC/drawing. Based on Applicant’s argument filed on 6/28/22, Applicant failed to show where the “grip accessory” in the SPEC/drawing. In addition, the elected embodiment doesn’t have these feature. Examiner would like to remind Applicant that if the claim limitations are belong to non-elected embodiment, the associate claims will be withdrawn from consideration. Further clarification is required.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (see above objection for claims 59, 40, 64) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32, 40, 46-48, 54, 59, 61-63 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Chapman (US 20130177304).
Regarding claim 32, Chapman disclosed A docking accessory (abstract; fig 1-6) system, comprising: a platform comprising a mating mechanism for detachably attaching a plurality of types of accessories to a mobile electronic device (abstract, fig 1-6); a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (abstract, fig 1-6; paragraph [27]-[32]); and a second accessory type of the plurality of types of accessories (abstract, fig 1-6; paragraph [27]-[32]), having different functionality from the first accessory type (paragraph [30]-[31]), configured to detachably attach to the platform by way of the mating mechanism (abstract, fig 1-6; paragraph [27]-[32]), wherein the platform is configured as a case to attach to the mobile electronic device and wherein the mobile electronic device is configured as a mobile phone (abstract, fig 1-6; paragraph [27]-[32]).
Regarding claim 59, Chapman disclosed A docking accessory (abstract, fig 1-6) system, comprising: a platform configured as a case to attach to a mobile electronic device configured as a mobile phone (abstract, fig 1-6), wherein the platform comprises a first mating mechanism (at least fig 1-6, the mating mechanism located on the platform); a first accessory component (abstract, fig 1-6; the accessory component which is configured to detachably attach the first mating mechanism), having a first end and a second end (abstract, fig 1-6; at least top/bottom ends), wherein the first end is configured to detachably attach the first accessory component to the mobile electronic device case by way of the first mating mechanism (abstract, fig 1-6; paragraph [27]-[32]), wherein the first accessory component further comprises a second mating mechanism disposed at the second end (abstract, fig 1-6; paragraph [27]-[32]), where the second end is opposite to the first end; and a second accessory component configured to detachably attach to the second end of the first accessory component by way of the second mating mechanism (abstract, fig 1-6; paragraph [27]-[28], [30]-[32]; Examiner consider any two parts are engage/assembly together wherein the interface portion can be a “mating mechanism”).
Regarding claim 40, Chapman further disclosed the second accessory type comprises a grip accessory (abstract, fig 1-6; paragraph [27]-[32]). Examiner consider the portion can be gripped is the grip accessory. 
Regarding claim 61, Chapman further disclosed the first end of the first accessory component comprises a first attachment surface and the second end of the first accessory component comprises a second attachment surface, and wherein the first attachment surface and second attachment surface are substantially parallel (abstract, fig 1-6; paragraph [27]-[32]).
Regarding claims 62, 63, Chapman further disclosed the platform extends along sides of the mobile electronic device so as to form an attachment therewith (abstract, fig 1-6; paragraph [27]-[32]). 
Regarding claim 46, Chapman further disclosed the mating mechanism is configured to adjustably attach the first and/or second accessory type to the platform (see also fig 2-6)
Regarding claim 48, Chapman further disclosed the first accessory type comprises a rotatable accessory configured to rotate about a longitudinal axis of the rotatable accessory relative to the mobile device and platform (at least fig 2-6)
Regarding claim 54, Chapman further disclosed mating mechanism is configured to detachably attach the first accessory type completely flush against the platform (at least Lin’s fig 5-9; see also Primary art’s fig 2-6). “Flush” : https://www.thefreedictionary.com/flush
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41-43, 45, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman (US 20130177304) in view of  Lin (WO 2011035512 A1). 
With regard claim 41, the above discussed art further disclosed the grip accessory is an extendable accessory configured to extent outward from the mobile device platform (abstract, fig 1-6; paragraph [27]-[32]).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “ to retract back to the mobile device platform”.
Lin teaches a mobile device comprising: an accessory which can be retracted back to the mobile device platform (at least fig 3-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include this feature (accessory which is configured to retract back to the device platform) and modify to previous discussed structure (modified to the discussed Primary art’s structure) so as to further allow more user adjustments or lens’ facing angle for the modified structure. 
 Regarding claim 42, the modified art further disclosed the extendable accessory comprises a tapered tubular accordion having a first end and a second end (at least Lin’s fig 5-9), the tapered tubular accordion movable for expanding and collapsing along a longitudinal axis of the extendable accessory (at least Lin’s fig 5-9; see also page-4), the tapered tubular accordion being coupleable to the platform at the first end (at least Lin’s fig 5-9). “tapered”: https://www.thefreedictionary.com/taper 
Regarding claim 43, the modified art further disclosed the extendable accessory further comprises a disc operatively coupled to the second end of the tapered tubular accordion (at least Lin’s fig 5-9; see also Primary art’s fig 2-5, the disc shape of component operatively coupled to the second end).
With regard claim 45, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the mating mechanism is configured to attach the first and/or second accessory type to the platform in a plurality of attachment orientations.
Lin further teaches: the mating mechanism is configured to attach the first and/or second accessory type to the platform in a plurality of attachment orientations (at least Lin’s fig 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include the above feature and modify to previous discussed structure (modified to the primary art’s mating mechanism) so as to further provide more flexibility for the modified structure. 
With regard claim 49, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the first accessory type comprises a tiltable docking accessory configured to tilt at an angle relative to the mobile device and platform.
Lin further teaches: the first accessory type comprises a tiltable docking accessory configured to tilt at an angle relative to the mobile device and platform (at least Lin’s fig 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include the above feature and modify to previous discussed structure (modified to the primary art’s structure) so as to further provide more flexibility for the modified structure. 
Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chapman (US 20130177304) in view of  Lin (WO 2011035512 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 64 (see also the above objection), The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the grip accessory comprises a button in the form of an end cap.
However, Examiner take official notice (EON) that the above limitations “the grip accessory comprises a button in the form of an end cap” are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the grip accessory comprises a button in the form of an end cap) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further provide a button function for the modified structure. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “However, Chapman does not teach or suggest such an arrangement-specifically, a first accessory component having a second mating mechanism to which a second accessory component detachably attaches. At best Chapman discloses a camera lens that attached to a case. However, the camera lens does not have a second mating mechanism at the opposite end to attach a second accessory component. In fact, attaching a second accessory component to the end of the camera lens would seemingly render the camera lens unfit for its intended purpose if this resulted in its field of view being blocked. 
Given Chapman's limited teachings of attaching a camera lens to a case, coupled with the Office Action's lack of explanation as to how claim 59 is allegedly anticipated by Chapman, Applicant submits that the rej ection has been traversed and withdrawal of such is respectfully requested” (pages 8-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Chapman disclosed A docking accessory (abstract; fig 1-6) system, comprising: a platform comprising a mating mechanism for detachably attaching a plurality of types of accessories to a mobile electronic device (abstract, fig 1-6); a first accessory type of the plurality of types of accessories configured to detachably attach to the platform by way of the mating mechanism (abstract, fig 1-6; paragraph [27]-[32]); and a second accessory type of the plurality of types of accessories (abstract, fig 1-6; paragraph [27]-[32]), having different functionality from the first accessory type (paragraph [30]-[31]), configured to detachably attach to the platform by way of the mating mechanism (abstract, fig 1-6; paragraph [27]-[32]), wherein the platform is configured as a case to attach to the mobile electronic device and wherein the mobile electronic device is configured as a mobile phone (abstract, fig 1-6; paragraph [27]-[32])
With respect to the Applicants’ remarks that, “Second, it is further not obvious to use Chapman's camera lens as a grip accessory. Any argument that it would have been obvious to use Chapman's camera lens would fail for the same reason as In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014). There, the Court considered if it would have been obvious to use a chest press machine as a rowing machine. The Court found that "[i]n the context of the claimed rowing machine, however, the mere capability of pulling the handles is not the inquiry that the Board should have made; it should have determined whether it would have been obvious to modify the prior art apparatus to arrive at the claimed rowing machine." Id. at 1380.” (pages 9-10).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) first of all, Applicant argued there is no “grip accessory”. However, Applicant failed to show where the “grip accessory” is in this application. 
b) both cited first and second arts clearly show the “grip accessory” which can be manipulated by a user.
With respect to the Applicants’ remarks that, “Applicant submits that Chapman fails to disclose any accessory having a button in the form of an end cap, and moreover expressly teaches away from any such accessory. In particular, Chapman's camera lenses would simply fail to function as intended if they included a button in the form of an end cap.” (pages 10 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) Once again, Examiner request Applicant to show where the “button” is on the drawing.
b) the elected embodiment doesn’t have any “button”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841